EXHIBIT 10.30
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
FIRST AMENDMENT TO DEVELOPMENT AND LICENSE AGREEMENT
     This First Amendment to the Development and License Agreement (the “First
Amendment”) is made and entered into effective as of October 22, 2001 (the
“Effective Date”), by and between Novo Nordisk A/S, Novo Allé DK-2880 Bagsværd,
Denmark (“Novo Nordisk”), and Aradigm Corporation, 3929 Point Eden Way, Hayward,
California 94545 (“Aradigm”). Novo Nordisk and Aradigm may be referred to herein
as a “Party” or, collectively, as “Parties”.
RECITALS
     WHEREAS, effective June 2, 1998, Novo Nordisk and Aradigm entered into a
Development and License Agreement (the “Development Agreement”) for the
development and commercialization of a system for pulmonary delivery of insulin
(and potentially other related compounds);
     WHEREAS, pursuant to the Development Agreement, Aradigm granted Novo
Nordisk an exclusive, worldwide license under Aradigm’s Patent Rights and
Know-how, to register, use, market, distribute, sell, with sublicense rights,
and certain rights to package and produce products resulting from such
development activities; and
     WHEREAS, the Parties desire to amend the Development Agreement to
correspond with the Manufacturing and Supply Agreement entered into between Novo
Nordisk and Aradigm on October 22, 2001.
     Now Therefore, the Parties agree as follows:
AGREEMENT
1. Amendment of the Development Agreement.
The Parties hereby agree to amend the terms of the Development Agreement as
provided below. To the extent that the Development Agreement is explicitly
amended by this Amendment, the terms of the Amendment will control where the
terms of the Agreement are contrary to or conflict with the following
provisions. Where the Development Agreement is not explicitly amended, the terms
of the Agreement will remain in force. Capitalized terms used in this Amendment
that are not otherwise defined herein shall have the meanings as such terms are
defined in the Agreement.
     1.1 Article 1.12 of the Development Agreement is hereby deleted in its
entirety and replaced with the following:
“1.12 Fully Burdened Costs” shall mean the cost of raw materials (excluding
unless otherwise stated the Programme Compound), components, labour
(production), quality (labour, material and external analysis), third party
royalties, freight, import duties, taxes and reasonably allocated facilities,
depreciation of equipment, product and professional support, and manufacturing
overheads relating to the production of the specified items.”

1.



--------------------------------------------------------------------------------



 



     1.2 Article 4.9(h) of the Development Agreement is hereby amended by
deleting the sentence “In such case ARADIGM shall continue to be entitled to
receive on an ongoing basis its [ * ] as specified in Article 5.2, but reduced
by the [ * ] associated with the transfer prices, as specified in Articles 4.5
and 4.6, which shall be retained by NOVO NORDISK as compensation for being
required to undertake the manufacturing function”, and replacing such sentence
with the following:
“In such case ARADIGM shall be entitled to, and NOVO NORDISK shall pay, all
amounts owed under Articles 5.2 and 5.5 of the Development Agreement with
respect to ARADIGM’s [ * ] on Net Sales of such Packaged Product, but, for
clarification purposes, Aradigm will not receive payments of the interim
transfer price pursuant to Article 4.5.”
     1.3 Article 4.11 of the Development Agreement is hereby amended by deleting
the sentence “ARADIGM shall continue to share in the Gross Profit associated
with Packaged Products produced in this facility as specified by Article 5 (with
the [ * ] of product produced at such facility to be included in the calculation
of Gross Profit)”, and replacing such sentence with the following:
“ARADIGM shall continue to share in the Gross Profit associated with Packaged
Products produced in this facility as specified by Article 5 (with the [ * ] of
product produced at such facility to be included in the calculation of Gross
Profit), but, for clarification purposes, Aradigm will not receive payments of
the interim transfer price pursuant to Article 4.5.”
     1.4 Article 5.2 of the Development Agreement is hereby amended by deleting
the sentence “In addition to the payments referred to in Article 5.1 above, each
year during the term of this Agreement NOVO NORDISK shall pay to ARADIGM [ * ]
on Net Sales of the Packaged Products and the Devices during such year;
provided, however, that a different percentage may be applicable to Packaged
Products containing Other Compounds as agreed by the parties pursuant to
Article 2.1”, and replacing such sentence with the following:
“In addition to the payments referred to in Article 5.1 above, each year during
the term of this Agreement NOVO NORDISK shall pay to ARADIGM [ * ] on Net Sales
of the Packaged Products and the Devices during such year; provided, however,
that a different percentage may be applicable to Packaged Products containing
Other Compounds as agreed by the parties pursuant to Article 2.1.”
2. Miscellaneous
     2.1 Full Force and Effect. This Amendment amends the terms of the Agreement
and is deemed incorporated into, and governed by all the other terms of, the
Development Agreement. The provisions of the Development Agreement, as amended
by this Amendment, remain in full force and effect.
     2.2 Counterparts; Facsimile. This First Amendment may be executed in
counterparts and by facsimile.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties have executed this First Amendment as of
the Effective Date.

                      Novo Nordisk A/S       Aradigm Corporation
 
                    Novo Allé DK-2880       3929 Point Eden Way Bagsværd,
Denmark       Hayward, CA 94545
 
                   
By:
  /s/ Kåre Schultz       By:   /s/ Richard P. Thompson    
Name:
 
 
Kåre Schultz       Name:  
 
Rich Thompson    
Title:
  Executive Vice President       Title:   Chairman, President and Chief
Executive Officer    

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3.